 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith & Smith Aircraft Company and Laborers' In-ternational Union, Local 8, AFL-CIO. Case17-CA-10316September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn June 14, 1982, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.We note that the Administrative Law inadvertently used the word "bi-ennial" in his recommended Order, in his Conclusion of Law 3, and inhis "Analysis," sec. J, , entitled "The change in wage policies." Therecord clearly demonstrates, and the Administrative Law Judge correctlyfound, that Respondent had a twice per year, or "biannual," wage reviewand adjustment policy prior to the Union's campaign. We hereby correctthis minor error.2 In adopting the Administrative Law Judge's conclusions, we notethat, in general, during a representation campaign an employer must"proceed as he would have done had the union not been on the scene."The Gates Rubber Company, 182 NLRB 95 (1970); Wells Fargo AlarmServices, a Division of Baker Industries, Inc., 224 NLRB 1I 1, 1113 (1976).When an employer, prior to a union campaign, has an established wageincrease policy, the suspension of that policy during the union campaignwill normally be found to violate Sec. 8(aX3) unless the employer post-pones the increases only for the duration of the campaign and informs theemployees at the time of the postponement that the sole reason for itsaction is to avoid the appearance that its seeks to intervene in the elec-tion, and the Board finds that this in fact was its reason. Centre Engineer-ing, Inc., 253 NLRB 419, 421 (1980); Progressive Supermarkets, Inc., 259NLRB 512 (1981). If the employer does so inform the employees, andcannot be said to have placed the onus for postponement on the union,the postponement will not be found to violate the Act. See Uarco Incor-porated, 169 NLRB 1153 (1968). Here, Respondent did not cease its wageincrease policy solely in order to avoid the appearance of influencing theelection and did not so inform the employees at the time it failed to grantthe expected increases. Thus, upon learning of the Union's campaign, Re-spondent in January 1981 abandoned its wage increase policy, yet notuntil February 27 of that year at the earliest did Respondent claim to theemployees that its action was due to the upcoming Board election. Thehollowness of Respondent's claim that it withheld the increases merely toavoid the appearance of influencing employees' votes is apparent by itsrefusal after the votes had been cast in the election, and even after theBoard had certified the Union, to reinstitute its wage review and adjust-ment policy. Indeed, Respondent told the employees that the wage in-crease cessation would continue until the alleged unlawfulness of Re-spondent's refusal to bargain with the Union was decided, while at thesame time informing them that the wage increases would be reinstated ifthe employees "got rid" of the Union. Respondent thus placed the onus264 NLRB No. 73ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Smith & SmithAircraft Company, Wichita, Kansas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.for the abandonment of its established wage review and adjustmentpolicy on the Union, thereby violating Sec. 8(a)(l) and (3) of the Act.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge:On January 14, 1982, I conducted a hearing at Wichita,Kansas, to try issues raised by a complaint issued onJune 5, 1981,1 based on a charge filed by Laborers' In-ternational Union, Local 8, AFL-CIO (herein called theUnion), on April 20 and amended on May 29.The complaint alleges that Smith & Smith AircraftCompany (herein called the Company or Respondent)violated Section 8(a)(1) of the National Labor RelationsAct, as amended (herein called the Act), by interrogatingemployees concerning their activities in support of theUnion, threatening employees with discharge for sup-porting the Union, threatening employees with plant clo-sure if they selected the Union as their collective-bar-gaining representative, threatening employees with re-duced working hours or layoffs if they selected theUnion as their collective-bargaining representative,threatening employees with cessation of its previouspractice of conducting periodic wage reviews and grant-ing wage increases because of the employees' union ac-tivities, and promising employees benefits if they rejectedthe Union. The complaint also alleges that the Companyviolated Section 8(a)(1) and (3) of the Act by ceasing toconduct periodic wage reviews and ceasing to grant pe-riodic wage increases because of its employees' union ac-tivities.The Company denied the Union at times pertinent wasa labor organization within the meaning of Section 2(5)of the Act, denied making the threats and promises al-leged above, denied it ceased to conduct periodic wagereviews and to grant periodic wage increases because ofits employees' union activities, and denied violating theAct.The issues are whether the Union at pertinent timeswas a labor organization within the meaning of the Act,whether the Company made the threats and promises at-tributed to it, whether the Company ceased to conductperiodic wage reviews and to grant periodic wage in-creases because of its employees' union activities, andwhether, if affirmative findings are entered with respectto the foregoing, the Company thereby violated the Act.Read 1981 after all further date references omitting the year.516 SMITH & SMITH AIRCRAFT COMPANYThe parties appeared by counsel at the hearing andwere afforded full opportunity to adduce evidence, ex-amine and cross-examine witnesses, argue, and file briefs.Briefs were filed by the General Counsel and the Com-pany.Based on my review of the entire record, observationof the witnesses, perusal of the briefs, and research, Ienter the following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges, the answer admits, and I findthat at all pertinent times the Company was an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.It. EIABOR ORGANIZA TIONThomas Tsicouris, vice president and business agent ofthe Union, testified without contradiction that the Unionexists for the purpose of dealing with employers con-cerning its members' wages, rates of pay, hours, workingconditions, grievances, and labor disputes: that the Unionrepresents employees of a number of employers inKansas, including one employer in Wichita and another40 miles from Wichita; and that the Union conducted anorganizational campaign among the Company's employ-ees beginning in January.2That testimony is credited.The Company contends the General Counsel failed toprove by the above-credited testimony that the Unionwas a labor organization within the meaning of the Actbecause Tsicouris identified the Union as "IndustrialWorkers Union Local 8, AFL-CIO" and not as "Labor-ers' International Union Local 8, AFL-CIO."I find the contention frivolous. The organizations areone and the same, there is only one Local 8, it is an affil-iate of the Laborers' International Union, in turn affili-ated with The American Federation of Labor-Congressof Industrial Organizations.I therefore find the Union at all pertinent times was alabor organization within the meaning of the Act.111. THE ALLEGED UNFAIR L.ABOR PRACTICESA. BackgroundThe Company began operations in 1975, it started outas an engineering firm. In 1978 it expanded its operationsby opening a small machine shop and by performing as-sembly work. All its work involved the design, manufac-ture, and assembly of electro-mechanical and brake de-vices which original manufacturers and assemblers ofmilitary aircraft no longer produced; i.e., design, manu-facture, and assembly for what is known as the after-2 On February 6, the Union filed a petition with Region 17 for certifi-cation as the collective-bargaining representative of the Company's pro-duction and maintenance employees. An election was conducted by theRegion to determine if the Union represented a majority of the Compa-ny's employees within the unit on March 25. On July 12, the NationalLabor Relations Board (herein called the Board) certified that a majorityof the unit employees had designated the Union as their exclusive repre-sentative for collective-bargaining purposes (Case 17-RC-9196).market. Its products were sold either directly to the De-fense Department or to manufacturers and assemblers ofproducts for sale and delivery to the Defense Depart-ment. Prior to 1979, it purchased all of the componentswhich it assembled from outside vendors; beginning inthat year, it began to manufacture a small portion ofthose components. By January 1981, it manufacturedabout 5 percent of the components utilized in its assem-bly operations. At that time, the Company employed ap-proximately 32 production and maintenance employeesunder the supervision of General Manager Jack Wilson,Production Manager Dale Vining, and Foreman ClairHempe. 3As noted above, in January the Union launched an or-ganizing campaign among the Company's production andmaintenance employees which led to a March 25 elec-tion. The complaint alleges that between the date theUnion filed its petition for certification (February 6) andthe date of the election (March 25) the Company com-mitted all but one of the unfair labor practices alleged inthe complaint. The lone exception was the allegation thatthe Company repeated one of those unfair labor practicesin September, following the Union's July 12 certificationas the duly designated representative of a majority of theCompany's production and maintenance employees andthe Company's alleged refusal to meet and bargain withthe Union concerning those employees' rates of pay,wages, hours, and working conditions.4B. The Alleged Refusal To Conduct Wage Reviewsand Grant Wage IncreasesWilson advised each employee when hired that his orher wages would be reviewed each 6 months datingfrom his or her date of hire, and at such review wouldbe granted a wage increase commensurate with advancesin the cost-of-living index since the date of the lastreview, plus an additional merit increase based on anevaluation of job performance since the last review.5The Company decided to cease this practice on learn-ing of the union campaign.6In accordance with that decision, from the time theUnion commenced its campaign (January 1981) throughthe date of the hearing before me (January 1982), theCompany has not conducted any wage reviews or grant-ed any wage increases to its production and maintenanceemployees (except for two employees whose wage rateswere upgraded when they changed to higher rated jobs).3 The complaint alleges, the answer admits, and I find at all pertinenttimes that Wilson, Vining, and Hempe were supervisors and agents of theCompany acting on its behalf within the meaning of the ActAfter its certification, the Union filed a charge with Region 17 alleg-ing that the Company refused to meet and bargain with it concerning theemployees' wages, etc. On October 13 the Region issued a complaintbased on that charge; that case is presently pending before the Board(Case 17-CA 10636).5 Wilson confirmed extensive employee testimony that this was theCompany's practice prior to the commencement of the union campaign.I Wilson so testified.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Alleged February 10 Discharge Threat andInterrogationEmployee Stacy Whiley testified that on February 10Hempe stopped him while he was operating a forklift,told him to shut off the motor, and stated he had a ques-tion to ask him. After Whiley turned off the motor butbefore Hempe addressed his question to him, Wilson ap-proached Hempe, stated he knew who the ringleaderswere and did not care how it was done, he wanted themout of the plant, turned and walked away. Whiley statedemployee Mark Hill was standing nearby when the inci-dent took place. Whiley also testified that the same dayor the next day, he went to Wilson's office to explainwhy he had not reported to work for a few days prior toFebruary 10; told Wilson he had not been able to comein because he had been involved in an auto accident; thatWilson accepted his explanation and asked him if he wasriding to work with Mark Hill; that he replied affirma-tively; that Wilson stated Hill was a union supporter andit was not a good idea to associate with him, then askedhow he felt about the Union; and that he replied he didnot know anything about the Union, since he had juststarted working at the Company.While Hill corroborated Whiley's testimony concern-ing Wilson's alleged ringleader remark to Hempe, ondirect examination he stated the incident occurred onFebruary 10; on cross-examination he stated at one pointthe incident occurred on May 11 and at another point itoccurred a few days after the election notices wereposted (March 4 or 5). Hill also contradicted Whileyconcerning the circumstances surrounding the allegedremark, stating that he, Whiley, and two other employ-ees were seated at a table awaiting the bell for the startof the shift when Wilson approached and spoke toHempe.Wilson testified unequivocally that he was out of thecountry between February 7 and 13; that during that ab-sence his business interests took him to Germany, Ire-land, and England and he could not possibly have madethe February 10 remarks attributed to him by Whileyand Hill. Wilson further testified he never made the ring-leader remark nor the rider-interrogation comments atany other time, including the one time he conferred withWhiley in his office, which occurred when he summonedWhiley to his office to inquire about the condition ofWhiley's auto following an accident involving that auto.Wilson was a convincing witness, both as to the datesof his absence from the country and his denials that hemade the February 10 remarks alleged in the complaint,particularly when contrasted with the contradictory tes-timony of Hill and Whiley. I therefore credit Wilson'stestimony. In view of that finding, I find on February 10Wilson did not threaten to discharge the Union's ring-leaders and did not interrogate Whiley concerning his at-titude toward union representation.D. The Alleged Mid-March Threats and Promises byWilson1. PreliminaryIt is undisputed that in mid-March Wilson called andconducted a series of conferences with small groups ofproduction and maintenance employees.Fourteen employees and Wilson testified concerningremarks Wilson made in the course of five separate meet-ings.The coercive remarks Wilson allegedly made in thecourse of those meetings were: (1) that there were notgoing to be any wage reviews or adjustments until thecompany-union dispute was resolved; (2) if the employ-ees voted against union representation, wage adjustmentswould be resumed and the increases granted would bemade retroactive to the dates they normally would havebeen granted; (3) the currently effective insurance planwould be improved after and in the event the employeesvoted against union representation; (4) the Company hadplans to expand its operations, but would abandon themif the employees voted for union representation; (5) theCompany could and might reduce hours or lay off em-ployees and purchase the components it assembled at theplant from outside vendors if the employees voted forunion representation; and (6) the Company would closeits doors before it would accept union representation ofits employees. Each of these alleged threats and promiseswill be discussed and resolved below.2. The wage review and adjustment allegationBoth the employee witnesses and Wilson testified ateach of the meetings in question, Wilson expressed hisopposition to union representation of the Company's em-ployees and made a detailed comparison between thecurrent wage rates and benefits of the Company's em-ployees and those of employees at another Wichita com-pany covered by an agreement between that employerand the Union. They also were in agreement that Wilsoninformed the employees there were not going to be anywage reviews or adjustments until the company-uniondispute was resolved.On the basis of the foregoing, I find and conclude that,during the course of the mid-March conferences, theCompany by Wilson expressed to employees the Compa-ny's animus toward their union representation and ad-vised employees there were not going to be any wage re-views or adjustments until the company-union disputewas resolved.3. The retroactive wage adjustment allegationThree employees (George Stander, Roger Vantleven,and Stacy Whiley) testified at one of the five meetingsattended by the three of them, Wilson, Harold Nevitt,and three other employees who were not called to thestand, that one of them asked Wilson whether, in theevent the Union lost the election and wage reviews andadjustments were resumed, the adjustments grantedwould be retroactive to the date they would have beengranted but for the union campaign and that Wilson re-sponded affirmatively. Both Wilson and Nevitt denied518 SMITH & SMITH AIRCRAFT COMPANYWilson made any reference to the grant of any retroac-tivity, though Wilson conceded he stated wage reviewsand adjustments would be resumed when and if the com-pany-union dispute was resolved by a vote against unionrepresentation. None of the 10 employees who testifiedto what transpired at the other 4 meetings testified toany remarks by Wilson concerning the retroactivity ofany wage adjustments granted after, and in the event, theUnion lost the election.I credit Wilson and Nevitt's denial that Wilson madeany mention of retroactive wage adjustments during themeeting attended by Wilson, Nevitt, Stander, Vantleven,and Whiley. Both Wilson's and Nevitt's testimony wasdirect and forthright, and it would appear somewhat il-logical to make such a significant commitment at onlyone of the several meetings.On the basis of the foregoing, I find and that concludeduring the mid-March conferences, Wilson did not prom-ise employees the Company would grant retroactivewage adjustments to them if they rejected union repre-sentation.4. The improved insurance benefit allegationThe same three employees (Stander, Vantleven, andWhiley) testified that during the course of the meetingjust described Wilson stated the Company would im-prove the existing insurance plan in the event the em-ployees voted against union representation.Wilson testified that in a number of the meetings em-ployees expressed dissatisfaction over both the cost andthe benefit levels of the insurance program coveringthem and that he responded by advising them the Com-pany was also dissatisfied with the cost and benefit levelsof the insurance program, that each year it shoppedaround among various insurance carriers to see if a betterprogram was obtainable, without success, and that theCompany was going to persist in its efforts to secure abetter program and, if it were able to do so, it would,but that it could not do anything until the union repre-sentation question was resolved.Nevitt was unable to recall if there was any discussionconcerning the insurance program at the meeting he at-tended with Wilson, Stander, Vantleven, Whiley, andthree others.Employee David Pomeroy testified that Wilson madethe comments he said he made concerning the insuranceprogram during the meeting Pomeroy attended (alongwith Chris Condon and another employee).Employees Beth Miller and Granger Smith also testi-fied that Wilson made the comments he said he madeduring the meeting they attended (along with RobertLandrum and another employee). Employee Landrumtestified on direct examination that Wilson stated theCompany wanted to and would improve the insuranceprogram in the event the employees voted against unionrepresentation, and on cross-examination testified Wilsonstated the Company could not and would not take anyaction concerning improvements in the insurance pro-gram until the union representation question was re-solved.Employees Galon Frick and Patsy Miller testified thatWilson made the comments he said he made concerningthe insurance program during the meeting they attended(along with three other employees who did not testify).The four remaining employees who testified (ChrisCondon, Paul Cowing, Marvin Dickson, and Mark Hill)were not questioned concerning any statements Wilsonmade about the insurance program at the meetings theyattended.I credit the testimony of Wilson and those employeeswho corroborated his testimony concerning the remarksWilson made when he discussed the insurance programduring the mid-March employee meetings; i.e., I find, onthe basis of Wilson's testimony, substantial employee cor-roboration thereof, and the likelihood he would rejoin toexpressions of employee dissatisfaction in the manner hestated, that he responded to employee expressions of dis-satisfaction over the insurance program and its costs withthe rejoinder the Company was also dissatisfied withthem, that it had for years tried to secure a better pro-gram; that it had not succeeded in finding it; that itwould persist in its efforts to find a better program; thatif the Company found a better program, it would place itin effect; and that the Company neither could nor wouldmake any changes in the program until the union repre-sentation question was resolved.5. The plant expansion allegationEmployee Robert Landrum testified under direct ex-amination that during the course of the mid-March meet-ing he attended (along with Wilson, Beth Miller, Grang-er Smith, and a fourth employee who did not testify)Wilson stated the Company had the property, plans, andfinancing for the construction of additional productionfacilities at the site, but that it was not going to proceedwith the expansion if the employees voted' for union rep-resentation due to the increased costs that union repre-sentation would cause. Under redirect examination, Lan-drum testified differently, first repeating his statementthat Wilson remarked the Company had the property,plans, and financing for the expansion, but changing histestimony concerning the last portion of Wilson's re-marks by stating Wilson then said the Company wasgoing to refrain from proceeding further with its con-struction plans until the union representation questionwas resolved.Wilson confirmed the latter version. Employees PatsyMiller and Galon Frick testified Wilson related the latterversion to them at a different meeting.Employee Beth Miller was not questioned on this sub-ject. Employee Granger Smith stated he had no recollec-tion concerning any remarks by Wilson regarding thesubject of expansion of the physical plant.None of the other nine employees testified to any re-marks by Wilson concerning any expansion of the physi-cal plant.In view of the unanimity of the testimony of thosewho recalled Wilson's remarks that his recitation con-cerning the expansion of plant facilities was limited to astatement the Company had the property, plans, and fi-nancing for an expansion of the plant but was going torefrain from proceeding any further with its plans until itlearned the outcome of the election, I find and conclude519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat is what Wilson stated in the course of the mid-March meetings at those meetings where the subject wasdiscussed.6. The farm-out of work, layoff, or dischargeallegationEmployee Landrum testified that, in the course of themid-March meeting called by Wilson and attended byLandrum, Beth Miller, Granger Smith, and three otheremployees who did not testify, Wilson stated work couldbe farmed out and employees laid off if the Union werevoted in. Both Beth Miller and Granger Smith, who at-tended that meeting, contradicted Landrum's testimony,stating Wilson did not make any such statement duringthe course of the meeting. Wilson denied he made anyreference to layoffs during any meeting, though he re-called at some meetings stating the Company had toremain competitive to stay in business, and to remaincompetitive it had to purchase whatever components itused in its assembly operations from vendors when thosevendors could manufacture those components at a lowercost than the Company could manufacture them.Employee Chris Condon testified that in the course ofanother of the mid-March meetings called by Wilson andattended by Condon, David Pomeroy, and another em-ployee who did not testify Wilson stated the Companymight have to farm out work he but did not recall anymention of layoffs; that Wilson stated the Company hadto be competitive if it were going to continue to securegovernment contracts; and that Wilson stated the Com-pany had to buy the components it assembled from ven-dors when and if those vendors could manufacture themmore efficiently than the Company could. Pomeroy testi-fied that in the course of that meeting Wilson stated theCompany could farm out work and lay off employees ifit chose and talked about the need for the Company tobe competitive. As noted above, Wilson denied he madeany mention at that or any other meeting of any layoffs,but did discuss the Company's need to be competitive.Employees Patsy Miller, Marvin Dickson, and GalonFrick testified that there was no mention of work farmedout or layoffs at the mid-March meetings they attended.The balance of the employee witnesses were not ques-tioned on this subject.An analysis of the testimony recited above disclosesthat only one witness (Landrum) testified that Wilsonsaid the Company would or might farm out work andlay off employees if the Union came in. Condon did notrecall any mention of layoffs, Pomeroy did not testifythat a mention of work farmed out and layoffs was cou-pled with employee choice of union representation, Lan-drum's testimony was contradicted by two employeewitnesses present at the meeting he attended, both Po-meroy and Condon partially corroborated Wilson's testi-mony that he had discussed the purchase of componentsfrom vendors within the context of maintaining the Com-pany's competitive position, and six employees (Condon,Beth Miller, Patsy Miller, Smith, Dickson, and Frick)corroborated Wilson's testimony he did not mention lay-offs at any of the mid-March meetings.On the basis of the above, I credit the testimony ofWilson and those witnesses who corroborated his testi-mony that Wilson did not state during the course of themid-March meetings the Company would or might farmout work and layoff employees if the employees votedfor union representation.7. The plant closing allegationEmployees Chris Condon, Paul Cowing, Mark Hill,Robert Landrum, and David Pomeroy testified that, inthe course of the mid-March meetings called by Wilsonwhich they attended, Wilson stated he would close theplant doors before he would let the Union in. EmployeeMarvin Dickson, who attended the meeting at whichCowing and Hill allegedly heard Wilson make that state-ment, contradicted their testimony. Employees BethMiller and Granger Smith, who attended the meeting atwhich Landrum allegedly heard Wilson make the state-ment in question, contradicted Landrum's testimony.Employees Galon Frick, Harold Nevitt, and PatsyMiller, who attended meetings where Condon, Cowing,Hill, Landrum, and Pomeroy were not present, testifiedthat Wilson made no such comment during the meetingsthey attended. The balance of the employee witnesses(George Stander, Roger Vantleven, and Stacy Whiley)neither were asked whether Wilson made any mention ofplant closure at the meeting they attended nor testifiedhe so stated. Several of the witnesses who testified to theutterance of the remark in question also testified thatWilson stated he would negotiate in good faith with theUnion if it won the election and one (Hill) supplementedthat statement with testimony that Wilson said he wasnot going to give away the farm, but he would negotiatein good faith with the Union if it won the election.Wilson denied he said he would close the plant doorsif the Union won the election at any of the mid-Marchmeetings; testified he made the comment attributed tohim by Hill just noted; and testified he made the com-ments concerning the Company's need to remain com-petitive outlined heretofore.I credit Wilson's denial and the testimony of those wit-nesses supporting that denial. There was a suspicioussimilarity to the employee testimony concerning the lan-guage allegedly employed by Wilson when he made theremark in question, it seems illogical, as some of the wit-nesses to his making the alleged statement testified, thathe would at the same meeting state he was going to bar-gain in good faith with the Union in the event the Unionwon the election. I find, rather, the employee witnesseswho testified to the alleged threat drew the conclusionfrom his remarks concerning the competitive needs ofthe Company that it might cease business if the Union'scontract demands were more than it felt it could affordand still remain competitive.E. Wilson's Alleged Late March Threat To Close thePlantOn direct examination, employee Roger Vantleven tes-tified he was absent from work on May 22; that when hereported for work on May 23 his timecard was not in thetimerack and he went to the desk of a secretary nearWilson's office to retrieve it; that he observed Wilsontalking to Vining when he reached the desk; and that he520 SMITH & SMITH AIRCRAFT COMPANYheard Wilson tell Vining he brought the plant to whereit was and he would close it before letting the Union in.On cross-examination, Vantleven testified he overheardWilson make the comments in question 2 or 3 daysbefore the election.7Wilson denied he made the comments to Vining attri-buted to him by Vantleven at any time. Vining was notasked by either counsel whether or not Wilson made thecomments attributed to him by Wilson.I credit Wilson's denial; he was a convincing witness,while not only did Vantleven vary the date when the al-leged remarks were uttered, he was hesitant in his testi-mony.I therefore find and conclude that Wilson did notmake the comment to Vining that he would close theplant before letting the Union in during the course of aconversation in his office with Vining, where he wasoverheard doing so by Vantleven, on either March 23 orMay 23.F. Wilson'v Alleged March Threat To Abolish WageReviews or Adjustments Because of Employee UnionActivityIn addition to the meetings he conducted with smallgroups of production and maintenance employees in mid-March, Wilson summoned all the production and mainte-nance employees to four general meetings prior to theMarch 25 election. The first such meeting was held onFebruary 27.Wilson corroborated extensive testimony by employeewitnesses that he repeated at several of those meetingsthere were not going to be any wage reviews or adjust-ments. until the union representation question was re-solved, so I find that both in late February and in MarchWilson made that statement to assembled production andmaintenance employees.Employee witnesses also corroborated Wilson's testi-mony that he repeatedly referred to language containedin the election notice posted on the employee bulletinboard to the effect the Company was barred from grant-ing any economic improvements to the employees to in-fluence their vote in the election as his ground for ceas-ing to conduct the previous biennial wage reviews andadjustments, so I find Wilson made that explanation ofthe changed policy in February and March to assembledproduction and maintenance employees.G. Hempe's Alleged March Threat To Abolish WageReviews and Adjustments Because of Employee UnionActivityCounsel for the General Counsel did not produce anytestimony in support of the complaint allegation (par.5(f)) that Clair Hempe in mid-March threatened employ-ees with the abolition of scheduled merit pay reviewsand increases because of their participation in union ac-tivities.7 The election was held on March 25.H. Vining's Alleged May 6 Threat To .4bolish WageReviews and Adjustments Because of Employee UnionActivityEmployees Roger Vantleven and Mark Hill testifiedthat in early May Vining responded to their inquiriesconcerning when the Company was going to review andadjust their wages (over 6 months had gone by sincetheir last review and adjustment) with the statementthere were not going to be any wage reviews and adjust-ments until the company-union dispute was resolved.Vining corroborated Vantleven's testimony and, whilenot recalling any exchange with Hill on the subject,stated he made the statement in question to a number ofemployees who asked him when they were going to re-ceive a wage increase. Vining further testified the em-ployees were constantly expressing their concern overnot receiving any wage increases.On the basis of the foregoing, I find and conclude thaton or about May 6, and on a number of other occasions,Vining told employees there were not going to be anywage reviews or adjustments until the company-uniondispute was resolved.I. Wilson's Alleged September 15 Threat To AbolishWage Reviews and Adjustments Because of EmployeeUnion ActivityAs noted above, on July 12 the Board certified that amajority of the Company's production and maintenanceemployees had voted for union representation at theMarch 25 election and subsequently issued a complaintagainst the Company based on the Union's charge theCompany subsequent to the certification refused to bar-gain with the Union concerning the employees' rates ofpay, wages, hours, and working conditions.In September, due to employee unrest over not receiv-ing any wage increases since the start of the Union's or-ganizing campaign in February and their constant inquir-ies concerning when increases were going to be granted,Vining recommended that Wilson conduct a generalmeeting of the employees to advise them of the Compa-ny's current position. Wilson concurred and called all theemployees to a meeting on September 15.At that meeting, Wilson informed the employees theUnion's refusal-to-bargain case was pending before theBoard; no negotiations were scheduled and none prob-ably would be scheduled until the Board issued its deci-sion in that case; and there were not going to be anywage reviews or adjustments until the refusal-to-bargaincase was decided; asked what would have to occur foran earlier resumption of the Company's wage review andadjustment policy, Wilson stated that one way to secureresumption of the former policy was to get rid of theUnion, commenting only a few employees still supportedit. Asked how to get rid of the Union, Wilson respondedhe could not tell the employees how to do that and sug-gested those who wanted to do that talk to the Union'sremaining supporters and get them to abandon their sup-port of the Union.88 Wilson and Vining confirmed extensive employee testimony thatWilson reiterated the response he consistently gave following the Febru-Continued521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. Analvsis and ConclusionsI. The change in wage policiesFindings have been entered above that, as the com-plaint alleged, the Company suspended its biennial wagereview and adjustment policy as soon as it learned theUnion was attempting to represent its employees, and hasmaintained that suspension ever since.The General Counsel contends that suspension was in-tended to, and did, discourage employee support of theUnion and thereby violated Section 8(a)(l) and (3) of theAct.The Board and the courts consistently have supportedthat contention, in the course of so holding rejecting theemployer defense that it suspended wage increases fol-lowing the commencement of a union organizationalcampaign to avoid the charge it was attempting to influ-ence the campaign by granting wage increases.9I therefore find the Company by suspending its normalpreunion practice of conducting biennial wage reviewsand granting cost-of-living and merit increases at thecommencement of the union campaign violated Section8(a)(l) and (3) of the Act.2. The alleged Wilson February 10 discharge threatand interrogationFindings have been entered above that Wilson did notmake the February 10 discharge threat and interrogateall employee concerning his union sentiments, as allegedin the complaint.I therefore recommend those portions of the complaintso alleging be dismissed.3. The alleged mid-March promises of retroactivewage increases and improvements in the insuranceprogramFindings have been entered above that Wilson did not,in mid-March, promise employees retroactive wage in-creases if they voted against union representation andthat his comments concerning improvements in the exist-ing insurance program were limited to agreement thecurrent program could stand improvement and if theCompany could negotiate a better plan it would, but thatary 27 meeting to inquiries concerning wage increases; i.e., that therewere not going to be any adjustments until the company-union disputewas resolved. The balance of the findings set out above are based on mu-tually corroboratory employee testimony (Cowing, Stander, Whiley, Po-meroy, etc.).9 East Maine Medical Center v. V.L.R.B., 658 F.2d I (1st Cir. 1981),enfg. 253 NLRB 224 (1980); N.L.R.B. v. Howard Johnson Company d/b/oHoward Johnson Distribution Center, 637 F.2d 373 (5th Cir. 1981), enfg.250 NLRB 492 (1980); N.LR.B. v. Laredo Coca Cola Bottling Co., 613F.2d 1338 (5th Cir. 1980), enfg. 241 NLRB 167 (1979); N.L.R.B. v. Olym-pic Medical Corporation, 608 F.2d 762 (9th Cir. 1979), enfg. 236 NLRB1117 (1978); The Catholic Medical Center of Brooklyn and Queens, TheMary Immaculate Hospital Division, and St. Mary's Hospital Division v.NL.R.B., 620 F.2d 20 (2d Cir 1980), enfg. 245 NLRB 808 (1979); Hol-land American Wafer Company, 260 NLRB 267 (1982); Palomar Transport.Inc., 256 NLRB 1176 (1981); Great Scot of Florida, Inc., 256 NLRB 885(1981); Relcor. Inc.. d/hb/a Modesto Convalescent Hospital, 235 NLRB 1059(1978); Wells Fargo Alarm Services. Division of Baker Industries. Inc., 224NLRB 1111 (1976); Russell Stover Candies, Inc., 221 NLRB 441 (1975);Florida Steel Corporation, 220 NLRB 260, 220 NLRB 1201, 221 NLRB371, and 221 NLRB 554, etc (1975).it would not do anything until the representation ques-tion was resolved.Those comments do not constitute a promise to im-prove the insurance program if the employees rejectunion representation.I therefore recommend those portions of the complaintso alleging be dismissed, as well as those relating to al-leged promises of retroactive wage increases.4. The alleged Wilson mid-March threats of plantclosure, abandonment of expansion plans, and farm-out of work accompanied by layoffs or dischargesFindings have been entered above that Wilson in thecourse of the mid-March meetings did not threaten toclose the plant if a majority of the employees voted forunion representation, that his comments concerning ex-pansion of the plant facilities were limited to a statementthat the Company was going to hold off on implement-ing its plans until the results of the election were knownand the extent union representation, if it resulted, in-creased its operational costs, and that his comments con-cerning the farm-out of work were limited to a statementthe Company had to be competitive, and that meant if avendor could supply the small portion of the componentsit manufactured at its premises at a cheaper cost than theCompany could produce them, it had to purchase ratherthan manufacture those components to bid competitively.with no mention of any layoffs or discharges.Neither Wilson's comments concerning expansion ofthe plant facilities nor his comments concerning possiblework farmed out constitute threats violative of the Act.I therefore recommend those portions of the complaintalleging the Company violated the Act by threatening toclose the plant, abandon its expansion plans, and farmout work with consequent layoff or discharge of employ-ees, in the event the employees voted for union represen-tation, be dismissed.5. The alleged Hempe March threat to abolish wagereviews and adjustmentsFindings have been entered that the General Counselfailed to produce any evidence in support of this com-plaint allegation. I therefore recommend its dismissal.6. The alleged February-September Wilson threatsto abolish wage reviews and adjustments and thealleged May Vining threat to the same effectFindings have been entered that Wilson repeatedly ad-vised employees there were not going to be any wage re-views or increases until either the union representationquestion was resolved or, as he stated in September, untilthe litigation stemming from the Union's organizationeffort was terminated.Just as the suspension of the wage review policy wasviolative of the Act, so are Wilson's and Vining's repeat-ed statements of that change in policy due to the em-ployee attempts to secure union representation. That theCompany was aware that suspension was discouragingcontinued employee support of the Union and that theCompany sought to accomplish that end is clearly dem-onstrated by Wilson's September statement the employ-522 SMITH & SMITH AIRCRAFT COMPANYees could secure a resumption of the former wage reviewand wage increase policy by getting rid of the Union.I therefore find and conclude that Wilson's and Vin-ing's repeated statements that there were not going to beany wage reviews or increases until all pending litigationarising from the Union's organization effort was termi-nated constituted an attempt to discourage employee sup-port of the Union and violated Section 8(a)(1) of theAct.CONCI.USIONS OF LAW1. At all pertinent times the Company was an employ-er engaged in commerce in a business affecting com- ,merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. At all pertinent times the Union was a labor organi-zation within the meaning of Section 2(5) of the Act.3. The Company violated Section 8(a)(1) and (3) of theAct by suspending its normal policy of conducting bi-ennial reviews of its employees' wages and granting costof living and merit increases from and after January1981, when the Union commenced its organizationalcampaign.4. The Company violated Section 8(a)(1) of the Act bytelling its employees they were not going to be reviewedand their wages were not going to be increased until alllitigation arising out of the Union's organizational effortwas terminated.5. The Company did not otherwise violate the Act.6. The aforesaid unfair labor practices affected andaffect commerce as defined in the Act.THE REMEDYHaving found that the Company engaged in unfairlabor practices, I recommend it be directed to cease anddesist therefrom and take affirmative actions designed toeffectuate the purposes of the Act.I have entered findings that the Company violated theAct by ceasing to conduct biennial reviews of its em-ployees' wages and ceasing to grant increases at such re-views commensurate with changes in the cost-of-livingincrease since the preceding wage adjustment and an ad-ditional increase based on a merit review of the employ-ees' job performances since the last review. To restorethe affected employees to the wage levels they wouldhave enjoyed but for the discrimination practiced againstthem, I recommend the Company be directed to grant toeach employee within the unit in January 1981 and eachemployee hired for work within the unit thereafter in-creases retroactive to dates falling each 6 months aftertheir last wage review and adjustment prior to January1981, each such increase to consist of an amount com-mensurate with the change in the cost-of-living indexcustomarily employed by the Company since the last ad-justment prior to January 1981, and such additionalamount based on merit at each adjustment date as theCompany and the Union may agree upon, with disagree-ment thereon, if any, referred to the compliance stage ofthis proceeding, with the amounts due and interest there-on calculated and computed in the manner set out in F.W. Woolworth Company, 90 NLRB 289 (1950). FloridaSteel Corporation, 231 NLRB 651 (1977), and Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962).I have also entered findings the Company violated theAct by continually telling its employees that they wouldnot receive any wage reviews and increases until litiga-tion arising out of the Union's organizational campaignterminated. To mitigate that unfair labor practice, I rec-ommend the Company be directed to cease and desisttherefrom and to affirmatively advise the employees itwill resume its wage review and increase policy andmake them whole for the period it refrained from follow-ing that policy.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Sec-tion 10(c) of the Act, I recommend the issuance of thefollowing:ORDER10The Respondent, Smith & Smith Aircraft Company,Wichita, Kansas, its officers, agents, successors, and as-signs, shall:1. Cease and desist from its policy of refraining fromits former wage policy, i.e., conducting biennial wage re-views of its production and maintenance employees andgranting them wage increases commensurate withchanges in the cost of living since their last review plusan addition thereto based on merit, and cease and desistfrom telling those employees their wages were not goingto be reviewed or adjusted until all litigation arising fromthe Union's organizational effort was resolved or termi-nated.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Make whole all production and maintenance em-ployees employed by the Company on and after January1981 in the manner set out in "The Remedy" portion ofthis Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records and any other records necessary to ana-lyze and determine the amounts due to the employeesunder the terms of this Decision.(c) Post at its premises in Wichita, Kansas, copies ofthe attached notice marked "Appendix." 1Copies of saidnotice, on forms provided by the Regional Director forRegion 17, shall be signed by an authorized representa-tive of the Company and posted immediately upon theirreceipt and maintained for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable1' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteps shall be taken to ensure that said notices are not al-tered, defaced, or covered by other material.(d) Notify the Regional Director for Region 17, inwriting, within 15 days from the date of this Order, whatsteps the Company has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL cease telling you that we will notreview your wages each 6 months dating from yourhiring date and we will not grant you a wage in-crease at each such review based on changes in thecost-of-living index since the last review and an ad-ditional sum on merit.WE WILL resume conducting wage reviews in ac-cordance with the policy just indicated and grantingwage increases based on changes in the cost-of-living index between review dates and merit.WE WILL make whole all of our production andmaintenance employees in our employ in January1981 and those employed subsequent to that datefor the wage losses they suffered by virtue of ourfailure to conduct reviews of their wages and ourfailure to grant them wage increases pursuant to thepolicy set out above, with interest on the sums due.SMITH & SMITH AIRCRAFT COMPANY524